Citation Nr: 0738728	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-40 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar strain.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for dental trauma to 
teeth # 23 and 24. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty training from April 1, 1982 
to August 13, 1982 and served on active duty from October 
2001 to October 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.   

This the issue of service connection for dental trauma to 
teeth #23 and 24 is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal have been accomplished. 

2.  A lumbar disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

3.  Hypertension was not demonstrated during the veteran's 
service, and a preponderance of the competent evidence of 
record is against concluding that such disorder was caused or 
aggravated by service. 




CONCLUSIONS OF LAW

1.  A lumbar disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

2.  Hypertension was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in May 2004.  That correspondence notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and requested that the veteran send 
in any evidence in his possession that would support her 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, no disability rating or 
effective date is being assigned in the Board's decision 
herein; there is accordingly no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.  

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No further 
action is necessary for compliance with the VCAA.   

Law and Regulations

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including hypertension, 
when manifested to a compensable degree within the initial 
post service year.  38 C.F.R. §§ 3.307, 3.309(b). 

The nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488, 495 (1997). 

Each disorder for which a veteran seeks service connection 
must be considered on the basis of evidence, including that 
shown by service records, subsequent medical records, and 
pertinent medical and lay evidence.  In a claim for service 
connection, the ultimate credibility or weight to be accorded 
evidence must be determined as a question of fact.  The Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).    

Factual Background

The veteran contends that she was treated in service for 
lumbar disorder resulting from heavy lifting.  Service 
medical records do reflect back complaints in July 2003, 
however, those complaints and findings were specifically 
documented as relating to the veteran's upper back.  Service 
medical records are silent as to complaints, findings, 
treatment or diagnoses relating to the lumbar spine.  Her 
spine was evaluated as normal on her separation examination 
in October 2003.

The veteran was afforded a VA orthopedic examination in May 
2004.  She reported a history of a lumbar injury in service 
associated with heavy lifting.  On physical examination, pain 
was evidenced on range of motion testing.  No spasm was 
evident, but she did have tenderness in the lower lumbar 
region.  Neurologically and deep tendon reflexes were normal.  
The diagnosis, in pertinent part, was lumbar strain.  

Hypertension was not diagnosed during service. A review of 
the blood pressure readings taken during active service 
reflects that the highest systolic reading was 140, and the 
highest diastolic reading was 86.  Nowhere in the service 
treatment records was hypertension ever diagnosed.   

VA outpatient treatment records include a blood pressure 
reading in January 2004 of 132/80, and in April 2004, blood 
pressure was recorded as 128/70.  The veteran was afforded a 
VA examination in May 2004 VA.  An initial blood pressure 
readings of 153/84 was recorded, with readings of 157/76 and 
154/84 on recheck.  The diagnosis was high blood pressure.  
However, the examiner commented that she did not know whether 
this was a chronic or an acute problem  Outpatient treatment 
records from November 2004 reported blood pressure readings 
of 142/92 and resulting impression was hypertension, assess 
for elevated blood pressure> 140/90.  The record does not 
indicate that the veteran is receiving medication to control 
her blood pressure.

Other medical records relate to treatment; however, they are 
silent as to etiology or any association between the 
veteran's claimed disorders or, for that matter, with respect 
to her military service. 

Analysis

Lumbar spine disorder

The only evidence supporting the association between the 
claimed lumbar disorder and military service is essentially 
the veteran's assertions.  Although there is a currently 
diagnosed lumbar disorder, there were no pertinent 
complaints, findings and/or diagnoses of a lumbar disorder 
during service.  The veteran has not submitted any evidence 
to support her claim that hypertension began in service or 
within one year following service separation.

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because she, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Under the circumstances, the preponderance of 
the evidence is against any association between the claimed 
lumbar disorder and military service.  

A review of the entirety of the evidence in this case 
indicates no support for service connection for the claimed 
lumbar disorder on a direct basis.  The service medical 
records are negative for any complaint, diagnosis or 
treatment of lumbar disorder, and the competent medical 
evidence in the claims file indicates the development of a 
lumbar disorder after active service.  Moreover, there is no 
competent medical evidence that directly attributes the 
appellant's claimed lumbar disability to military service.  

Hypertension

Hypertension was not diagnosed in service and has not been 
related to service by competent medical authority.  Thus, the 
preponderance of the evidence is against  entitlement to 
service connection for hypertension on a direct basis.  

Nevertheless, hypertension is a chronic disorder for which 
service connection may be warranted on a presumptive basis if 
manifested to a degree of 10 percent or more within one year 
after separation.  

Reference is made to 38 C.F.R. § 4.104, Diagnostic Code 7101 
Note 1, which is to the effect that for purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

In this case, the medical evidence does not demonstrate 
diastolic pressure predominantly 90mm. or more, or; systolic 
pressure predominantly 160mm. or more at any timer during 
service, or within one year following separation form 
service.  Accordingly, entitlement to service connection for 
hypertension on a presumptive basis is not warranted.   


ORDER

Service connection for a lumbar disorder is denied.  

Service connection for hypertension is denied.  
REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

During the pendency of this appeal, the Court issued a 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)finding that the VCAA notice requirements applied to 
all elements of a claim.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to all elements of the claim 
is provided.

The veteran is seeking service connection for trauma to teeth 
23 and 24.  Service treatment records document that on 
November 9, 2001, the veteran was seen for complaints of 
trauma to tooth #24.   The service medical records also 
document the fact that the veteran was treated for a fall on 
November 9, 2001, after reportedly striking her lower jaw and 
loosening tooth number 24.  She subsequently had a scheduled 
(as soon as possible) civilian dental appointment.  The 
veteran indicated that she was treated by a private dentist 
who removed two lower front teeth as a result of the fall.

It does not appear that the RO attempted to locate the 
private dentist who removed the teeth.  The Board has found 
that dentist, Eric H. La Fayette, DDS, located at
703 Pelham Rd S, Jacksonville, AL, 36265.  
 

In view of the foregoing, this issue is REMANDED for the 
following actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for dental problems 
prior to October 2001, as well as the 
name and address of the dentist who 
performed restorative work on the lower 
front teeth following her November 2001 
injury.  Also of interest are the records 
of Eric La Fayette, DDS, who provided the 
initial care following the November 2001 
injury to her teeth.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
dental examination to determine whether 
she suffered dental trauma in service..  
The claims folder should be made 
available to the dentist for review 
before the examination.  Based on 
examination of the veteran and a view of 
the record, the dentist is request, if 
possible, to provide an opinion regarding 
the condition of the veteran's teeth and 
periodontal tissues at the time of entry 
into active duty.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


